     Case 2:17-md-02785-DDC-TJJ Document 1632 Filed 06/12/19 Page 1 of 1




                       CLERK’S COURTROOM MINUTE SHEET – CIVIL



IN RE: EPIPEN (EPINEPHRINE INJECTION, USP)
MARKETING, SALES PRACTICES AND ANTITRUST LITIGATION,


                                                              Case No. 17-2785-DDC-TJJ

JUDGE:                  Daniel D. Crabtree        DATE:                               6/11/2019
                                                                                      6/12/2019
CLERK:                    Megan Garrett           TAPE/REPORTER:                     Kim Greiner


  CLASS CERTIFICATION HEARING - EVIDENTIARY
June 11, 2019 (Phase I)

Attorneys for Plaintiffs: Warren T. Burns, Spencer Cox, Duane L. Loft
Attorneys for Mylan Defendants: Adam K. Levin, Justin Bernick, Brian C. Fries, Katherine Booth
Wellington
Attorneys for Pfizer Defendants: Raj Gandesha, Joseph M. Rebein

The following motion is before the court:

       Doc. 1353 – Class Plaintiffs’ Motion for Class Certification.

The parties present their expert witnesses.

June 12, 2019 (Phase II)

Attorneys for Plaintiffs: Warren T. Burns, Rex A. Sharp, Lynn Lincoln Sarko
Attorneys for Mylan Defendants: Adam K. Levin
Attorneys for Pfizer Defendants: Raj Gandesha

The court hears argument from counsel on the motion.

The parties will submit exhibits and presentations from the hearing to be made part of the record.

The court takes the motion under advisement and will enter an order.

The court orders the plaintiffs to submit waivers or notices that certain plaintiffs are not
waiving as to their lexicon remand rights by July 15, 2019.
